The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: paragraph 0045 of the specification discloses “the photodiodes maybe equipped with color filters in order to enhance the selectivity for either the laser-converted light or the phosphor converted light”. This appears to be a typo, and the correct phrase should be “laser-output light”, since the same paragraph discloses that the photodiodes form a laser-output sensor and a converted-light sensor. The phrase “laser-converted light” is meaningless in the context of this invention, since it is the phosphorous material that converts the light output by the laser, the laser itself cannot convert light.
Appropriate correction is required.
Admitted Prior Art
APA 1: Applicant indicated on the record on page 9 of the response filed on 9/04/17 in the parent application 14/848,306 that the controller used in the invention (box 9 in Fig 5) and claimed in claims 1 and 7 is a conventional programmable logic controller as described in Wikipedia article “Programmable Logic Controller” that can be programmed in a desired fashion to control operation of a device connected to it without changing the physical structure of the controller. 
APA 2: Applicant’s specification (paragraphs 0005 and 0006 of the background section) discloses devices for converting the light generated by a laser into a light of a different wavelength using a phosphor.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 14 discloses a limitation "the phosphor converted-light sensor includes a color filter to enhance the converted-light signal and/or the phosphor converted light”. However, paragraph 0045 of the specification directed to the described feature discloses that the photodiode maybe equipped with a color filter in order to enhance the selectivity for the phosphor-converted light. This means that the function of the filter positioned in front of the phosphor converted light sensor is to block light of all the wavelengths (colors) except for the wavelength (color) output by the phosphorous light conversion device. In other words, the phosphor converted light itself is not getting enhanced by the filter, but all other light is being removed by the filter, and the selectivity of the photodiode is enhanced. Therefore, there is no support for the claimed limitation in the specification.
In order to overcome this rejection, the claim should be amended to read:
"the phosphor converted-light sensor includes a color filter to enhance the selectivity for the phosphor converted light”.
For the purpose of examination, the limitation as presented has been searched and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kosa et al. (4,994,059) found in IDS, hereinafter ‘059, and further in view of APA.
Fig 1 of ‘059 discloses laser-based light source, comprising:
1. 	"a laser device [14] configured to generate laser light of a predetermined laser wavelength and emit the laser light as a laser beam [16]; 
a light-conversion device [37] configured to convert at least part of the laser light into converted light; 
a laser-output sensor [45] configured to determine a laser-output signal [48] being correlated with an output of the laser light [16] emitted by the laser device [14]; 
a converted-light sensor [41] configured to determine a converted-light signal [54] being correlated with an output of the converted light emitted by the light-conversion device [37]; and 
a controller [control (not numbered), 26, 15, 46, 52, 53] configured to receive the laser-output signal [48] and the converted-light signal [54], and
determine a safe-to-operate parameter [normalized output of the threshold detector] of the laser device based on a ratio of the laser-output signal [48] and the converted-light signal [54], and
control operation of the laser-based light source [power control, shut down] based on a comparison between the safe-to-operate parameter and at least one predefined threshold [adverse effects if the ratio is outside of predetermined range]”. (see col. 2 ln. 26-45, col. 3 ln. 13-30, col. 5 ln. 65 – col. 6 ln. 9)
	‘059 discloses the wavelength conversion device 37 to be a fluorescent element such as chromium doped sapphire or any other element suitable for wavelength conversion (col. 2 ln. 59-65), but does not disclose the wavelength conversion device to be phosphor based:
1.	“a phosphor light conversion device” 
	However, a phosphor based light conversion device is well known in the art as evidenced by paragraphs 0005 and 0006 of the background section of applicant’s specification (APA 2), which discloses converting the first wavelength of light generated by a laser into a second wavelength using a phosphor.
It would have been obvious to one or ordinary skill in the art at the time the of the invention to use the phosphor light conversion device, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
‘059 discloses the laser-based light source as described above, in addition:
14. 	“wherein the phosphor converted-light sensor [41] includes a color filter [50] to enhance the converted-light signal and/or the phosphor converted light.”	
Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Kosa does not disclose “determine a correlation between any two signals and in particular that the laser-output signal is correlated with an output of the laser light emitted by the laser device, or that the converted-light signal is correlated with an output of the phosphor converted light emitted by the phosphor light-conversion device”. The examiner disagrees and points out that, applicant’s own specification discloses that the two sensors are photo-diodes, a photo-diode works in a straight forward way of producing electric current output when the light is incident on it. It is physically not possible for it to determine a correlation between two signals, the photo-diode cannot determine a correlation between its own input and output, the photo-diode inherently produces an output signal that is proportional (correlated) to its input signal. Applicant’s specification does not contradict the principles of photo-diode operation, Kosa also discloses that the two sensors are photo-diodes which operate in a standard way and therefore anticipates the claimed invention. The photodiode 45 “laser-output sensor” receives light 16 that is output by the “laser device” 14 as its input, and produces an output electric current 48 “laser-output signal”, this output current is proportional (correlated) to the input light. Similarly, photodiode 41 “converted-light sensor” receives light that is output by the “light-conversion device” 37 as its input, and produces an output electric current 54 “converted-light signal”, this output current is proportional (correlated) to the input light.
Regarding applicant’s citation of p.3 ln.2-8, “the correlation maybe linear, exponential, logarithmic or the like” the examiner points out that this section is describing a relationship between two electric current signals, i.e. between a signal output by the first photodetector and a signal output by the second photodetector, not between an optical light input into the photodetector and the electrical current output from the photodetector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

2017/0104972
2017/0240094
2016/0033112
2019/0237645
2020/0284883
2017/0322155
2019/0178460
2017/0122516
2017/0322154
2018/0209602
2019/0024863
2016/0010812
8,400,011


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/    
Primary Examiner, Art Unit 2828